AFFIRMED and Opinion Filed April 20, 2020




                                    S   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-00116-CR

                        MCAMIS HARDEN, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

               On Appeal from the 195th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F-1676548-N

                         MEMORANDUM OPINION
                Before Justices Partida-Kipness, Nowell, and Evans
                             Opinion by Justice Evans
      Appellant McAmis Harden appeals from the judgment adjudicating him guilty

of indecency with a child by contact. In a sole issue, appellant asserts that the

evidence was insufficient to prove the charged offense beyond a reasonable doubt.

We affirm the trial court’s judgment.

                                 BACKGROUND

      Appellant was charged by indictment with indecency with a child by contact.

Appellant pled not guilty and the case proceeded to a jury trial.
      A.      State Witnesses

      Curtis Turner, complainant’s teacher and coach, testified that complainant

seemed different one morning during athletics because she was running with her

head down. Turner asked her what was wrong and complainant started crying and

said her uncle touched her. Curtis told his principal what complainant had said and

reported the incident to CPS.

      Complainant testified that on the day of the incident, her uncle—the

appellant—came over to her house with a four-wheeler to ride. Complainant was

fifteen at the time of trial and thirteen on the date of the alleged incident. Appellant

is complainant’s deceased father’s brother. Appellant lived with his mother, Lenora,

who is complainant’s grandmother. After they returned from the ride, appellant

asked complainant if she wanted to spend the night at her grandmother’s—Lenora—

house.     Later that night, complainant was in her room watching television when

appellant came in and laid behind her on the bed. Complainant testified that

appellant put his hand in her pants and pressed up against her so that she could feel

his penis behind her. Complainant said she felt scared while appellant touched her

breasts, vagina and butt with his hands and that the touching was not accidental. She

also testified that appellant had her perform oral sex on him and he performed oral

sex on her. Appellant told her to get cleaned up and complainant went to the

bathroom, locked the door, began crying and called her friend. Complainant said

she was “panicking” and trying to figure out how she was going to leave.
                                          –2–
Complainant tried calling her mother but she did not pick up so she called her other

grandmother, Mary, to come pick her up. Complainant was crying too hard to

explain what had happened so her friend told Mary in the three-way call. Lenora

asked what was wrong when complainant left the house crying and complainant said

she would tell her later. Complainant testified that appellant was panicking as she

was leaving because he kept trying to talk to Mary and kept calling her on the way

home.     Mary told complainant’s mother, Elizabeth, what had happened since

complainant was crying. Elizabeth sent complainant to school the next day and that

is when complainant told Turner what had happened the night before. Complainant

further testified that she told the woman at the children’s advocacy center about the

touching but not the oral sex because it was embarrassing and she did not feel

comfortable talking about it. After some time had passed, complainant told her

mother about the oral sex and later told another person. Complainant admitted to

having anger issues, fighting with her mother, going to therapy and taking

medication for being “hyper.” Complainant also stated she was sent several times

to treatment centers to work with doctors and therapists because of her aggressive

behavior. Complainant also testified that she had never accused anyone of touching

her before this incident and currently takes four medications to help with anxiety,

depression, and mood stabilization.

        Mary Atkins testified she was close with complainant and often stayed at

complainant’s house to help watch her and her sibling while Elizabeth worked.
                                        –3–
Mary testified that complainant called her late one evening and asked her to come

pick her up from Lenora’s house and that complainant was “very disturbed, crying,

scared, like panic.” Complainant’s friend was on the call and told Mary what had

happened. Mary went to get complainant and appellant walked complainant to the

car putting his “arms around her neck, whispering into her ear.”          Mary said

complainant cried the whole way home and then told her mother that “Uncle June”

got in the bed with her and “started rubbing her over parts of her body.” Mary

testified that she broke down because complainant was so “brokenhearted.” Mary

stated that complainant had anger issues but this time she was acting like she was in

distress and had “never cried like that before.”

      Elizabeth testified that while she had seen many angry outbursts from her

child, she had never seen complainant cry like that before. Elizabeth also said that

while complainant had anger issues and violent outbursts, she never had a problem

with complainant lying to her.

      Megan Peterson, a forensic interviewer for the Dallas Children’s Advocacy

Center, testified that she conducted an interview with complainant. Complainant

was able to provide many periphery details and some sensory details which indicated

to Peterson that she had experienced the event. Peterson testified that she did not

see any indicators of coaching during complainant’s interview. Ana Guzman, a

counselor for the Dallas Children’s Advocacy Center, testified that she had fifteen



                                         –4–
sessions with complainant and stated that she suffered from post-traumatic stress

disorder symptoms.

      B.     Defense Witnesses

      Dr. Michael Gottlieb, a psychologist, testified that he reviewed complainant’s

therapy records and was retained by the defense to testify in the case. Dr. Gottlieb

criticized Guzman’s assessment for failing to take into account complainant’s

behavioral history prior to the alleged abuse. He also stated that he had not seen all

of complainant’s records and had not met with complainant.

      Lenora Harden, appellant’s mother and complainant’s grandmother, testified

at trial that if complainant is told “no,” she “totally loses control.” She testified that

complainant has attacked her both physically and verbally. Harden stated that “[i]f

[complainant’s] in trouble, she will lie to put the blame on another person. She lies

to throw -- to shift the blame on someone else.” On the night of the alleged abuse,

Harden testified that she was in her bedroom next to complainant’s room and did not

hear anything.

      Appellant testified at trial and said that on the night of the alleged incident, he

went to say goodnight to complainant in her room at Lenora’s house and she asked

him to take her to see her friend. Appellant told complainant he would not take her

to her friend’s house and said complainant got upset. Appellant said he left the room

and went to bed. Appellant denies all of complainant’s allegations and does not

know why she would make the accusations.
                                          –5–
                             STANDARD OF REVIEW

      When reviewing whether there is legally sufficient evidence to support a

criminal conviction, the standard of review we apply is whether, after reviewing the

evidence in the light most favorable to the prosecution, any rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt. Murray

v. State, 457 S.W.3d 446, 448 (Tex. Crim. App. 2015) (quoting Jackson v. Virginia,

443 U.S. 307, 319 (1979)). The evidence may be circumstantial or direct, and we

permit juries to draw multiple reasonable inferences from the evidence presented at

trial. Vernon v. State, 571 S.W.3d 814, 819 (Tex. App.—Houston [1st Dist.] 2018,

pet. ref’d). The jury is the sole judge of witness credibility and of the weight given

to any evidence presented. Id. at 819–20. A jury may believe or disbelieve some or

all of a witness’s testimony. Id. at 820. On appeal, reviewing courts determine

whether the necessary inferences are reasonable based upon the combined and

cumulative force of all the evidence when viewed in the light most favorable to the

verdict. Murray, 457 S.W.3d at 448.

                                     ANALYSIS

      Pursuant to the penal code, a person commits indecency with a child by

contact if “with a child younger than 17 years of age, whether the child is of the same

or opposite sex and regardless of whether the person knows the age of the child at

the time of the offense, the person engages in sexual contact with the child or causes

the child to engage in sexual contact.” See TEX. PENAL CODE § 21.11(a)(1). Sexual
                                          –6–
contact is defined as “any touching of the anus, breast, or any part of the genitals of

another person with intent to arouse or gratify the sexual desire of any person.” See

TEX. PENAL CODE § 21.01(2).

      Complainant testified about the sexual contact and stated appellant touched

her breast and vagina with his hands. She further testified that appellant had her

perform oral sex on him and he performed oral sex on her. This Court has previously

held that “[t]he testimony of the child victim alone is sufficient to support a

conviction for sexual assault.” See Lee v. State, 186 S.W.3d 649, 655 (Tex. App.—

Dallas 2006, pet ref’d); see also TEX. CODE CRIM. PROC. art. 38.07 (“A conviction

under Chapter 21, Section 20A.02(a)(3), (4), (7), or (8), Section 22.011, or Section

22.021, Penal Code, is supportable on the uncorroborated testimony of the victim of

the sexual offense if the victim informed any person, other than the defendant, of the

alleged offense within one year after the date on which the offense is alleged to have

occurred.”).   To the extent this case involves he-said, she-said incongruous

testimony, we note that “[w]hen the record supports conflicting inferences, we

presume that the jury resolved the conflicts in favor of the verdict and defer to that

determination.” See Merritt v. State, 368 S.W.3d 516, 525–26 (Tex. Crim. App.

2012).

      Appellant argues that the inconsistencies in testimony and complainant’s

mental health issues undermined the verdict to such a degree that no rational juror

could have found him guilty of the charged offense. We disagree. The factfinder is
                                         –7–
the exclusive judge of witness credibility, the determiner of the weight accorded to

each witness’s testimony, and the reconciler of conflicts in the evidence. See Lee,
186 S.W.3d at 655. It is not our role to become a thirteenth juror. Isassi v. State,

330 S.W.3d 633, 638 (Tex. Crim. App. 2010). Here, complainant, Elizabeth, and

Mary all conceded that complainant had anger issues and violent outbursts, but

Elizabeth and Mary also testified that complainant’s behavior was different this time.

Both Elizabeth and Mary testified that they had never seen complainant cry like she

did that night. Complainant testified about the abuse and appellant testified that it

did not happen. Lenora testified that she was in the next room and did not hear

anything. To the extent the evidence contained credibility determinations and

resolutions of conflicting evidence, we defer to the jury’s assessment. Id. Viewing

the evidence in the light most favorable to the verdict, a rational trier of fact could

have found all the essential elements of the offense beyond a reasonable doubt. For

these reasons, we overrule appellant’s sole issue.




                                         –8–
                                 CONCLUSION

      On the record of this case, we affirm the trial court’s judgment.



                                           /David Evans/
                                           DAVID EVANS
Do Not Publish                             JUSTICE
TEX. R. APP. P. 47

190116F.U05




                                        –9–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

MCAMIS HARDEN, Appellant                      On Appeal from the 195th Judicial
                                              District Court, Dallas County, Texas
No. 05-19-00116-CR          V.                Trial Court Cause No. F16-76548-N.
                                              Opinion delivered by Justice Evans.
THE STATE OF TEXAS, Appellee                  Justices Partida-Kipness and Nowell
                                              participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered April 20, 2020.




                                       –10–